Per curiam.
This disciplinary matter is before the Court on Respondent L. B. Kent’s Amended Answer and Petition for Voluntary Discipline filed pursuant to Bar Rule 4-227 (c) after the State Bar’s issuance of a Formal Complaint. In his petition, Kent seeks the imposition of a one-*28year suspension for his admitted violation of Standard 45 (f)1 (in representing a client, a lawyer shall not institute, cause to be instituted or settle a legal proceeding or claim without obtaining proper authorization from the client) of Bar Rule 4-102 (d). The special master and the State Bar recommend that this Court accept Kent’s petition.
Decided September 8, 2003.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
D. Lake Rumsey, Jr., for Kent.
In his amended petition, Kent admits that after successfully representing a client in a personal injury suit, he subsequently filed a lawsuit in 1998 on his own behalf and on behalf of the client seeking recovery of his earned attorneys’ fees against others, including another attorney, who had obtained access to the money paid in satisfaction of the personal injury action judgment. Kent further admits that he instituted the legal proceeding on behalf of his client without obtaining proper authorization from the client and that his conduct constituted a violation of Standard 45 (f), which is punishable by disbarment.
We have reviewed the record and agree with the State Bar and special master that a one-year suspension is the appropriate discipline to be imposed in this matter. Accordingly, we accept Kent’s amended petition for voluntary discipline. Kent hereby is barred from the practice of law in Georgia for a period of one year from the date of this opinion. He is reminded of his duties under Bar Rule 4-219 (c).

One-year suspension.


All the Justices concur.


 Kent and the State Bar continue to cite the standard as 45 (e) even though it is clear from the Formal Complaint and Kent’s admissions that the standard he has admitted violating is actually Standard 45 (f).